Citation Nr: 1328864	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  13-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for a psychiatric disorder, to include adjustment disorder and a sleep disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder and a sleep disorder.

3.  Entitlement to service connection for a sleep disability.  


REPRESENTATION

Appellant represented by:	Rachel S. Marx, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which determined that new and material evidence had not been received to reopen a claim for service connection for a nervous condition.  The case was subsequently transferred to the RO in New York, New York.  

A subsequent November 2012 rating decision determined that new and material evidence had been submitted and denied the Veteran's claim for service connection for a nervous condition on the basis that there was no etiological link between the Veteran's psychiatric disorder and his service.  

Notwithstanding the RO's action to reopen the claim, the Board must first decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for a nervous condition before adjudicating the claim on the merits.  The issues have been characterized as listed on the title page consistent with the Board's decision to reopen and remand the claim on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has further recharacterized the issues addressing the Veteran's claimed psychiatric disorder on appeal.

In July 2013, the Veteran testified at a Board hearing at the Washington, DC, central office before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder. 

The merits of the Veteran's claim for service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was originally denied in a June 1999 rating decision on the basis that the claim was not well grounded because there was no evidence of treatment for such in service; the claim was last finally denied by a September 2001 rating decision on the basis that there was no evidence that a nervous disorder was incurred in or aggravated by service.  

2.  The evidence received since the September 2001 rating decision includes June 2010 and July 2013 private psychological evaluations etiologically linking the Veteran's diagnosed adjustment disorder to his service; this evidence, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.  

3.  At his July 2013 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his claim of entitlement to service connection for a sleep disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for a sleep disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for a psychiatric disorder which was originally denied as a nervous disorder by a June 1999 rating decision because there was no evidence that his disability was incurred in service.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  The Veteran did not appeal the rating decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2012).  A September 2001 rating decision denied a claim for service connection for a nervous disorder because there was no evidence that etiologically linked his disability to his service.  The Veteran did not appeal the September 2001 rating decision.  That decision is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2012).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


The "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of September 2001 rating decision consists of the Veteran's service treatment records and VA treatment records indicating no psychiatric complaints, findings, treatment or diagnoses in service and initial VA treatment for diagnosed dysthymia versus depression in November 1997.  

The evidence associated with the claim file subsequent to the September 2001 rating decision includes written statements from the Veteran's brother, a childhood friend and another friend who met him after his discharge from service.  

The brother and childhood friend both noted a drastic change in the Veteran's personality after his discharge from service, noting that he was very nervous and anxious afterwards.  His friend that first met him in 1964 after his discharge also noted that he had high blood pressure, periods of depression, difficulty sleeping and light headedness as early as 1964.  His childhood friend stated that the Veteran told him that he had been treated very badly in service because he was unable to speak English fluently.  

A written statement from the Veteran received in June 2010 was also associated with the claim file since the September 2001 rating decision.  The statement provides a history of his in-service experience.  He indicates that he wanted to be an infantryman but was made a duty soldier instead because of his poor English.  He was given demeaning work that included cleaning and cooking and was not permitted to participate in the Company's activities, including parades.  He states that the other soldiers began to treat him abusively, calling him slave, making him polish their boots, spitting on him and sometimes being violent with him.  His statement indicates that this made him nervous, anxious and that he began to experience problems with insomnia as a result.  He did not seek treatment for these symptoms in service because of his language barrier.  

The evidence added to the claim file also includes June 2010 and July 2013 psychological evaluations conducted by a private psychologist.  Based on her interview with the Veteran, a review of his service treatment records, the written statements noted above, and an interview with his employer over the phone, the psychologist opined that the Veteran had a diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood as a result of his exposure to particular stressors associated with his military service.  These stressors were noted to be his perceived demotion from infantryman to duty soldier, the assignment of demeaning duties cleaning and cooking, and the abusive treatment from other soldiers in his company.  The psychologist, while finding that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, opined that he had several symptoms associated with PTSD.  

VA treatment records, dating to January 2005, which show intermittent treatment for diagnosed dysthymia and depression, were also added to the record since the September 2001 rating decision.  

The personal statements of the Veteran, his brother and friend, the June 2010 and July 2013 private psychological evaluations and the VA treatment records are certainly new, in that they were not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  Justus, supra.  The Veteran's statements regarding a continuity of anxiety and depressive symptoms since service, as well as his brother's and friends' statements regarding the drastic change in his personality since his discharge relate to an in-service incurrence.  The 2010 and 2013 psychological evaluations etiologically link a currently diagnosed adjustment disorder to the Veteran's reported stressors in service.  

Since the lack of evidence demonstrating that the Veteran's current disability was incurred or aggravated in service was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include an adjustment disorder and a sleep disorder and reopening the claim is warranted.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, during his July 2013 hearing, withdrew his appeal with regard to the issue of entitlement to service connection for a sleep disorder and there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and dismissal is warranted.  


ORDER

Reopening the claim of service connection for a psychiatric disorder is granted.  

The appeal seeking service connection for a sleep disorder is dismissed.  


REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his written statement submitted in June 2010, and in the June 2010 and July 2013 private psychological evaluations, the Veteran reports experiencing anxiety, depression, insomnia, humiliation and shame after being demoted from infantryman to duty soldier in service.  As a result of this demotion, he states he was given demeaning duties cleaning and cooking and was treated abusively by the other soldiers.  He states that he was unable to defend himself or seek treatment for his symptoms because of his language barrier.  The July 2013 psychological evaluation reports for the first time the Veteran's recollection of having been beaten by 3 soldiers, held down on his bed and shaving cream forced into his mouth.  

The private psychologist opines that the Veteran's currently diagnosed adjustment disorder is a result of these reported in-service stressors.  The examiner further notes that the Veteran's post-service history of having been mugged on at least 2 occasions aggravated his already existent adjustment disorder.  

However, VA treatment records show the Veteran initially sought treatment for depression in November 1997.  At that time he reported he had not worked since February 1997 and had no income.  Subsequent treatment records dated in December 1997 and January 1998 note that he had been mugged twice as a doorman and that he was homeless.  A March 1998 treatment record shows a diagnosis of mild dysthymia, significant stressors.  His stressors included being homeless, unemployed and being without any social support at the time.  Subsequent treatment records repeatedly indicate that the Veteran had no psychiatric history and he did not report the stressors noted in the private evaluations at any time prior to his submission of the written statement in June 2010.  

The November 1997 VA treatment record also notes that the Veteran had applied for Social Security Administration (SSA) benefits.  It appears that the Veteran may have been evaluated for such.  It cannot be determined whether SSA records contain relevant information related to the Veteran's alleged psychiatric disorder at issue.  The duty to assist requires an attempt to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The record suggests the Veteran receives ongoing VA treatment for his psychiatric disorder, diagnosed as dysthymia and depression, but no records dated since January 2005 have been associated with the claim folder, nor are any such records available via the Virtual VA system.  Likewise, the June 2010 private psychiatric evaluation indicates that he also received private treatment for a psychiatric disorder in the late 1970s or early 1980s and in the mid-1990s.  

These VA and private treatment records may be relevant to the Veteran's claim and an attempt to obtain them must be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2005 from the New York, NY, VAMC for the Veteran.  

2.  Contact SSA and request copies of any decision and associated evidence regarding any award of or application for benefits on behalf of the Veteran.  

3.  Ask the Veteran to either submit, or to authorize VA to obtain, private treatment records for his psychiatric disorder.  

4.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any psychiatric disorder and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's alleged in-service stressor incidents, the post-service medical evidence and the June 2010 and July 2013 private psychological evaluations.  A complete rationale for all opinions expressed must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, undertake any further development necessary.  

6.  Then, readjudicate the appeal on a de novo basis.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


